﻿It is with much pleasure, Mr. President, that I extend to you my heartiest congratulations on your election as President of the General Assembly at its forty-third session. Your well-known diplomatic skills and outstanding abilities will ensure that the deliberations of this session will be constructive and rewarding.
To your predecessor, Mr. Peter Florin, we owe a great debt of gratitude for his tireless devotion in presiding with consummate skill and infinite wisdom over the deliberations of the forty-second session of the General Assembly. To the Secretary-General, we offer our sincere felicitations on his outstanding contribution to the cause of world peace and security. My delegation also extends its congratulations, through the Secretary-General, to the United Nations peace-keeping forces on the award of the Nobel Peace Prize so fittingly bestowed upon them. The Nobel Peace Prize speaks eloquently as a tribute to the individuals from various States Members of the United Nations and those within the Organization who have so honourably discharged their duties in upholding the Principles embodied in the United Nations Charter.
The General Assembly meets this year at a propitious time indeed, world regard for the United Nations has taken a turn for the better, influenced as everyone is by the return of peace or the promise of peace to many flash-points·. Afghanistan, Iran and Iraq, Namibia, Western Sahara, Kampuchea, and perhaps also to the Korean peninsula. In contrast to the cynicism and disillusionment that many had felt in the past about the United Nations, we are now witnessing a clear shift towards a better appreciation of the role of the United Nations and of its relevance to the aspirations of the community of nations. We would like to believe that at long last the United Nations is coming into its own and fulfilling its task of moving conflicts from the battlefield to the conference table.
Malaysia's faith and confidence in the United Nations have never wavered, but we were saddened in the past to see the United Nations struggling to retain its relevance and credibility. Multilateralism had become a bad word as the powerful nations resorted to solving problems on their own. We are therefore pleased to welcome this change, this renewal of faith in the United Nations which we hope will mean the birth of a new era in multilateralism.
As an international organization, the United Nations must be perceived to be relevant in meeting the needs of its Members as a forum for multilateral diplomacy, an instrument for maintaining international peace and security and a catalyst for promoting international economic growth and development. The United Nations is at its most effective in the discharge of its functions when Member States fully support the course of action that it takes. The most telling example is the unanimous support given by the members of the Security Council to the Secretary-General to bring about an end to the Iran-Iraq war. The collective efforts of the Security Council, permanent and non-permanent members together, have raised clear hopes for the resolution of conflicts. For the first time in decades, we are witnessing a convergence of the interests and wills of Member States to effect solutions on major issues. This development, it is hoped, will fulfil the vision of the pioneers of the United Nations when they conferred upon the Security Council primary responsibility for the maintenance of international peace and security.
Malaysia stands for the full and effective discharge of the Council's conciliatory and mandatory powers and for universal compliance with and implementation of the Council's decisions. It is a matter of great reassurance to us all that the Security Council's increased effectiveness has been made possible by the convergences of interest and action of the United States and the Soviet Union. Conversely, it should be instructive to those two countries that they are drawing from the best of themselves when they counsel and collaborate together with the rest of the world on common objectives.
When one extols the achievements of the United Nations, one is not refusing to recognize that the steady improvement of relations between the United States and the Soviet Union have helped significantly in bringing about progress on conflict resolutions. Those of us who have lived during periods of unease and uncertainty, when the two Powers stared at each other eyeball to eyeball, are greatly relieved that these two super-Powers are realistically discussing peace and construction between them.. They can make an enormous contribution to the realization of the principles and purposes of the United Nations Charter. It is our common appeal to both these countries that they seek recourse through all the institutions of the United Nations when attempting to defuse conflicts and in realizing a more equitable world order.	,
A United Nations functioning at its best will be in the interest Of all its members and will not simply serve the interests of certain Powers or groups of States. The time for United Nations bashing and the assault on multilateralism is over. If universal responsibility is a creed that this and future generations can believe in, then every country must provide full commitment to the United Nations. A revitalized United Nations, poised to assume even greater responsibility, must not be hampered by a lack financial resources. A sine qua non of its very survival is the timely payment by member countries of their assessed contributions. 
Malaysia welcomes the signing of the Geneva Accords on Afghanistan. There must be complete and faithful implementation of these Accords by all concerned parties if the sufferings of the people of Afghanistan, after eight years of bloody and brutal war, is to come to a definite conclusion and if Afghanistan is to regain its independence. At this juncture, may I pay tribute to the late President Zia Lil-Haq of Pakistan for his immense contribution towards the successful signing of the Geneva Accords. My country and many others will sadly miss the friendship" and wise counsel of the last President.
The withdrawal of Soviet forces must continue and be completed within the agreed time-frame. It is our hope that the Accords will be fully implemented to enable the Afghan people to freely exercise their right to self-determination through the process of genuine reconciliation.
Malaysia hopes that the United Nations humanitarian and economic assistance programmes relating to Afghanistan will be able to meet the immediate needs for relief and rehabilitation as well as the long-term requirements for reconstruction of the country. For full implementation of such assistance can be realized only under conditions of peace and stability in Afghanistan.
The acceptance by Iran and Iraq of Security Council resolution 598 (1987) as the framework for the termination of the Iran-Iraq war is a source of satisfaction to us all. The world witnessed in horror and helplessness the terrible toll exacted by the conflict for eight long years. We are therefore thankful that the first crucial steps for a durable solution hove been taken. It is our hope and belief that the resolve of Iran and Iraq to embark on the path of peace is irrevocable and that they will now turn their full attention to making the creative energies and talents of their peoples to the urgent tasks of national reconstruction and development. 
Despite all efforts, the Middle East is still embroiled in an endless cycle of violence. Israel must beat responsibility for this tragic state of affairs as it remains the main stumbling-block to any peace attempts in the region. The United Nations has not been allowed to play its proper role in the search for a settlement primarily on account of Israel's intransigence. Israel is single-minded in the execution of its policies of aggression and expansion and brutal subjugation of the Palestinian people. It has defied the international community's call for a total withdrawal from all occupied territories. The Palestinian problem, the core of the Middle East conflict, remains unresolved due to the arrogant Israeli hubris and its continued refusal to recognize the rights of the Palestinian people to self-determination and to an independent State.
Israel cannot continue to believe that it can ensure its security and survival by adherence to policies which seek to consign the Palestinian people to either permanent diaspora or permanent oppressive Israeli rule. The Holocaust cannot be flaunted by Israel as an excuse for treating Arabs under their rule in like manner.
Israel's policy of dictating to the Palestinians as to whom they should choose to speak for them has been an unmitigated failure. The Palestine Liberation Organization (PLO) remains the sole and legitimate representative of the Palestinian people. The best hope for a durable and comprehensive settlement of the Palestinian problem lies in the convening of an international peace conference on the Middle East, with the participation of all parties, including the PLO. Malaysia fully supports the convening of such a conference and calls upon those Powers that have been the strongest supporters of Israel to lend their influence to convince Israel that its vital interests are best served by dialogue and negotiations at a peace conference rather than by the mailed fiat. Indeed these supporters of Israel must share the moral responsibility for the injustice and inhumanity committed by Israel against the Palestinians. 
In South Africa we are confronted with the challenge of a regime that seeks to dehumanise human beings on the basis of colour. The only response of good men to this crime against humanity and affront to the universal conscience must be to seek the total destruction of the evil system of apartheid. It is a delusion for anyone to believe that we can effect an evolution of the system into something more human and humane. The hideous manifestations of apartheid are seen daily in the atrocities inflicted on black South Africans.
Malaysia has never been persuaded by the arguments advanced by some that it is in the interest of the blacks of South Africa that comprehensive sanctions should not be imposed against the Pretoria regime. We therefore reiterate our call for decisive action in the form of comprehensive mandatory sanctions under Chapter VII of the United Nations Charter.
Consistent with our stand, we have undertaken efforts to provide assistance to black South Africans and the front-line States to assist them in coping with the destabilisation caused by South Africa and to enable them to cope with the effects comprehensive sanctions could have on them. A total of $US 2 million has been pledged as Malaysia's contribution to the Africa Fund established for this purpose by the Non-Aligned Movement, tie wish to appeal for generous support by the international community for the Africa Fund, which must be seen as part of a universal battle to bring about the total elimination of the system of apartheid.
The agreement on the comprehensive settlement for South western Africa offers Namibia the promise of realising its freedom and independence. It is our hope that all parties to the agreement will enter into the spirit of the times and bring peace and freedom to the long-suffering people of Namibia. Familiar with the record of the Pretoria regime in exploiting every opportunity to permeate its iron grip on Namibia, we must continue to apply unrelenting international pressure on the equitable to honour its commitments. In the meantime, our support of the South West Africa People's Organization (SWAPO) must continue. We have seen how SWAPO's successes on the battlefields of Namibia have forced the hand of the Pretoria regime to agree reluctantly to a negotiated solution of the problem. Pressure must therefore be sustained on the ground to prevent South Africa from reneging on its promises.
The question of Kampuchea has been a subject for debate at every United Nations General Assembly session for the last nine years. With the support of a huge majority of its members, this Assembly has repeatedly called for the total withdrawal of Vietnamese forces, restoration and preservation of the independence, sovereignty and territorial integrity of Kampuchea, and reaffirmation of the right of its people to self-determination.
The fundamental issues of the Kampuchean problem have to be clearly addressed. Vietnam's forces in Kampuchea must withdraw. Vietnam should not be allowed to continue to cloud this issue. There cannot be any conditionality. The concerns of the international community and the Association of South-East Asian Nations (ASEAN) to prevent the return of the universally condemned policies and practices of a recent past must be addressed. The Kampuchean people must be assured that they will be free from the horrors of the past. National reconciliation under the effective leadership of His Royal Highness Prince Norodom Sihanouk will not only heal divisions between the various Kampuchean partners, but will also regain for that turbulent country its rightful sovereignty and independence. 
The constant search by the ASEAN countries for a solution yielded a significant measure of success with the convening of the Jakarta Informal Meeting in July. This meeting was a regional initiative constituting an important milestone in the process of finding a comprehensive political solution to the Kampuchean problem. This initiative should be allowed to continue. The present international climate augurs well for allowing the parties concerned to come together in the near future to achieve agreement on the issues. Malaysia welcomes the efforts of the Movement of Non-Aligned Countries to complement the regional efforts on Kampuchea.
Peace in Kampuchea will contribute tremendously to regional peace and security. It will facilitate the achievement of more co-operative relations among the States of South-East and particularly between the members of ASEAN and Viet Nam. It is our hope that the peace that we long for will bring about a climate of regional stability and co-operation which can then make possible the early realization of the regional aspiration for a zone of peace, freedom and neutrality in South-East Asia-
The Vietnamese invasion and occupation of Kampuchea have resulted in the displacement of a large number of, people. Furthermore, the influx of boat people from Viet Nam seeking better opportunities elsewhere has for several, years brought further serious problems to countries such as Malaysia and Thailand and .others. Recently Malaysia has reached an understanding with the Government of Viet Nam under which the latter will accept the repatriation of those boat people in Malaysia who are not qualified for resettlement in third countries and also prevent fresh bursts. We are happy to note that Viet Nam has agreed to participate in the preparatory meeting which Malaysia hopes to host to prepare for the International Conference on Indochina's Refugees, including the boat people. 
In Central America the high expectations raised by the regionally initiated Esquipalas peace agreement have not yet been fulfilled. The aspirations of the peoples of Central America for peace, freedom and justice remain in hostage to the dictates of international and external divisions in the region. Coercive measures from outside the area only compound the problems of the region and should not be allowed to continue. It is our hope that the peace process will be given renewed impetus by the very leaders whose vision and statesmanship led to the signing of the Esquipalas agreements.
In raising the issue of Antarctica at the United Nations, it was the intention of Malaysia and the other like-minded countries to draw attention to the considerable environmental, climatic and scientific significance of the continent to the world. We also earnestly seek an international instrument having universal validity and serving the interests of and for the benefit of mankind.
It is most regrettable that a Convention on the Regulation of Antarctic Mineral Resources Activities has been concluded recently in total disregard for United Nations resolutions calling for a moratorium on all negotiations on a minerals regime until such time as all members of the international community can fully participate in such negotiations. We cannot understand the haste, because all the minerals that can possibly be found in Antarctica can be found in plentiful supply elsewhere.
We also regret that the General Assembly's appeals for urgent measures to exclude the racist regime of South Africa at the earliest possible date from participating in the meetings of the Antarctic Treaty Consultative Parties have not been acted upon.
Antarctica represents to us a touchstone of the constancy of the adherence of the Consultative Parties to fundamental principles and norms which have evolved through common endeavours and have gained universal currency in the course of the democratizing process of international relations and institutions. We remain steadfast in our conviction that a regime for Antarctica built on such foundations will better reflect and respond to the needs of our age than one founded upon circumstances and considerations which are tainted with colonialist adventurism.
The issue of disarmament must remain high on the agenda of this Organization and must continue to receive the urgent attention of the international community. Threats to mankind derive not only from the stockpiling and continuous development of nuclear and other weapons of mass destruction but also from the growing arsenals of sophisticated conventional weapons. We are now beset also with the problem of nuclear and toxic wastes dumped in the developing countries. Our efforts at arms control and disarmament must proceed on all fronts and a prerequisite for any success in this regard must be a general improvement in the climate of relations among States. An important start has been made with the signing of the Treaty on intermediate-range nuclear forces between the United States and the Soviet Union in May this year. This Treaty is an important breakthrough and should generate the necessary mutual confidence and trust to allow the concluding of negotiations on the reduction of strategic weapons and on the additional verification procedures required for a complete test-ban treaty.
While the two super-Powers with the largest arsenals of nuclear weapons must carry the primary responsibility for bringing about progress in nuclear disarmament, multilateral approaches should make an important contribution to the attainment of mankind's objective of a safer world through arms control and disarmament.
We regret that the outcome of the General Assembly's third special session devoted to disarmament did not fulfil our highest expectations but we remain hopeful that the steady improvement in the international climate will generate the necessary political will for the success of such multilateral initiatives; which provide the best opportunity for a genuine harmonization and reconciliation of all interests. The resources released as a result of the successful achievement of the disarmament process would provide a source of much-needed funds for humanitarian work and productive investments in the economic development of the developing world
Outer space, which, we reaffirm, is the common heritage of mankind, should be used exclusively for peaceful purposes, and we urge that negotiations on the prevention of the militarization of outer space should begin in earnest. Malaysia would also like to lend its strong support to the early conclusion of a convention for the complete prohibition of the development, production, stockpiling and use of all chemical weapons.
The economic issues before this Assembly may appear to be stale issues, for they have been debated repeatedly over the years but being stale does not make them any less relevant or less urgent. On the contrary, the resolution of these economic problems, such as the establishment of a fairer and more favourable international trading environment, a re-examination of the role and functions of , the multilateral financial institutions, a review and realignment of the international exchange rate regime and a resolution of the international debt problem would constitute positive beginnings in the United Nations work programme in the economic area. As a primary-commodities producer that is also heavily dependent on exports of manufactured goods, Malaysia attaches great importance to the Uruguay Round of the multilateral trade negotiations. While the objective of the Uruguay Round is to retain an open international trading system and to promote increased trade liberalization, we are also concerned about the opposing trend of increasing integration, which brings about greater exclusion. It is our hope, therefore, that the intention of the European Economic Community to achieve an integrated internal market by 1992 does not obstruct efforts under United Nations auspices aimed at greater trade liberalization. To maintain effectively an open and liberal international trading environment the developed countries in particular must curb domestic pressures for protectionist policies that have historically proved to be myopic, leading to distortions in trade and stifling growth and expansion.
Aside from restraints on protectionist tendencies, the world's trading nations must also agree on a more realistic and broad-based action on their currency realignment. Agreements confined only to an exclusive group have proved disastrous to the poorer nations, whose currencies and small trade advantages have been seriously affected. The interests of the smaller nations are best served by their representation at such gatherings when issues that affect them are taken up.
The debt crisis is debilitating for the countries affected, diverting attention and energies away from domestic political, economic and social needs. While the crisis has deepened in the past year, we see hope in the initiatives of some commercial banks to write off their loans and of Governments which have converted some of their official loans into outright grants. The proposal by the United Nations Conference on Trade and Development (UNCTAD) for a 30 per cent cut in commercial bad debts owed by the 15 most heavily indebted countries merits serious consideration. The World Bank and the International Monetary Fund (IMF) must engage more actively in the design and creation of a debt-reconstruction facility. Proposals abound, but the international community must quickly study various modalities to relieve those countries that are carrying impossible burdens. The United Nations has provided the forum for detailed discussion on the debt crisis and has participated in the search for solutions. Malaysia fully supports the United Nations efforts in this regard and endorses the recent recommendations by the Africa Recovery Review Committee substantially to increase financial flews to Africa to ensure reform and development.
Two years ago, at the forty-first session of the Assembly, I spoke about the initiative of the developing countries to set up an independent South Commission. The Commission has since been set up to complement and supplement other efforts in making a fresh and objective analysis of the formidable economic, social and political challenges confronting the developing countries. It attempts to identify areas for practical and mutually beneficial South-South co-operation. It is heartening to note that since its inception in July last year the Commission has vigorously pursued the responsibilities entrusted to it.
The International Conference on Drug Abuse and Illicit Trafficking (ICDAIT) held at Vienna in June 1987 brought Lomé to the 138 participating countries the extent and seriousness of the international drug problem. The seeming impotence of the international community to combat the drug threat brought the realization that without the manifest political will of nations to act, and to act in concert, to counter the drug problem there can be no effective solution. Thus, the adoption by the Conference of its political declaration and the Comprehensive Multidisciplinary Outline of Future Activities represents a collective struggle to eliminate drug abuse and illicit trafficking. Malaysia congratulates the United Nations and the Secretary-General for that success and important beginning. The momentum created by ICDAIT last year must be maintained.
In this connection Malaysia welcomes the convening of the plenipotentiary conference at Vienna from November to December of this year to adopt the new convention against illicit traffic in narcotic drugs and psychotropic substances, which will plug an important loophole and provide for further action against illicit-drug traffickers.
We are always concerned when there is extreme disparity between rich and poor within any country, but in some countries there is no disparity - everyone is just poor. If asked to imagine what poverty is like in those poor nations, we should find it extremely difficult to visualize it accurately. But we need not imagine. Today, we see in colourful detail, accompanied by sound and motion, the extent and horror of human poverty. We see living children being literally devoured by flies we see skeletons hobbling around. We see people so ill that we wonder how they survive at all.
Even if we have to spend billions on weapons, on preserving the beauty of nature, the trees and the forests, the rare insect species and other things that we claim will enhance the quality of our life, we have no excuse in this day and age to permit such misery to befall millions of fellow humans. .
The response of millions of ordinary people to the appeals for aid to the suffering poor is laudable. But the task is too big for ad hoc charitable efforts. The answer would lie in a full-time and fully manned authority to fight against the scourge of poverty. This civilization of ours will be condemned by posterity if we can put men on the Moon but we cannot,, at only a fraction of the cost, give enough help to the needy on earth. 

Inequality is the bane o£ human society. Democracy, purportedly cherished by all, is associated with equality and equitability. While Governments are urged to be democratic, in affairs between nations democracy is noticeably absent. In the community of nations, the strongest and the richest take advantage of the weak and the poor. There is no equality there.
This does not harm only in the economic sense but also in the political sense. Ideologies and philosophies, as well as value systems, are forced upon weak nations in the name of democracy. Acting like fanatical religious proselytisers, the so-called champions of democracy are not averse to using undemocratic and coercive means to force their particular brand of democracy on the weak and the poor. Refusal to comply results in all kinds of economic and political arm-twisting.
Democracy must confer a freedom of choice. No one has a monopoly on the type of democracy that everyone should have. Certainly no one should force his own choice and interpretation on someone else. While harsh and even violent methods may be used to force a dictatorship to yield to democratic forces, it would be ' tragic if a working, prosperous, democratic nation were destroyed because some self-appointed democrat felt it was not democratic enough. This holier-than-thou attitude is out of tune with modern mores. 
The democracies of the West were hundreds of years in the making. Do not expect colonial territories ruled autocratically for several centuries by Western democracies to become perfect democracies overnight.
I have every confidence that this forty-third session of the General Assembly will prove to be deliberative and fruitful. The time and circumstances have never been more propitious. Our multilateral institution is riding a strong wave of credibility. If we can be weary of war and strife and ready to beat our swords into ploughshares then we can devote our collective energies to our economic and social advancement. The next, more formidable, challenge will be to see whether this institution can grapple with the issue of international economic imbalances in the context of the need for equitable resources management. It should be our concerted purpose to ensure that the last decade before we enter into the next millennium will be one of peace and construction for the benefit of all.
